Exhibit 10.45

VANDA PHARMACEUTICALS INC.

2006 EQUITY INCENTIVE PLAN:

NOTICE OF RESTRICTED STOCK UNIT AWARD

You have been granted units representing shares of Common Stock of Vanda
Pharmaceuticals Inc. (the “Company”) on the following terms:

 

Name of Recipient:    [Name] Total Number of Units Granted:    [Number of
Shares] Date of Grant:    [Date] Vesting Schedule:    25% of the units subject
to this award will vest on each of January 1, [Year 1], January 1, [Year 2],
January 1, [Year 3] and January 1, [Year 4].

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Vanda Pharmaceuticals Inc. 2006 Equity Incentive
Plan (the “Plan”) and the Restricted Stock Unit Award Agreement, both of which
are attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

RECIPIENT:       VANDA PHARMACEUTICALS INC.

 

    By:  

 

    Title:  

 



--------------------------------------------------------------------------------

VANDA PHARMACEUTICALS INC.

2006 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Payment for Units      No payment is required for the units that you are
receiving. Vesting      The units vest in installments, as shown in the Notice
of Stock Unit Award. No additional units vest after your Service has terminated
for any reason. Forfeiture     

If your Service terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date. This means
that any units that have not vested under this Agreement will be cancelled
immediately. You receive no payment for units that are forfeited.

 

The Company determines when your Service terminates for this purpose.

Settlement of Units     

Each unit will be settled on the first Permissible Trading Day that occurs on or
after the day when the unit vests. However, each unit must be settled not later
than the March 15 of the calendar year after the calendar year in which the unit
vests.

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit. But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the market value of the Company’s Common
Stock at the time of settlement.

“Permissible Trading Day”      “Permissible Trading Day” means a day that
satisfies each of the following requirements:      •    The Nasdaq Global Market
is open for trading on that day,      •    You are permitted to sell shares of
the Company’s Common Stock on that day without incurring liability under Section
16(b) of the Securities Exchange Act of 1934, as amended,      •    Either
(a) you are not in possession of material non-public information that would make
it illegal for you to sell shares

 

2



--------------------------------------------------------------------------------

        of the Company’s Common Stock on that day under Rule 10b-5 of the
Securities and Exchange Commission or (b) Rule 10b5 1 of the Securities and
Exchange Commission is applicable,      •    Under the Company’s Policy
Memorandum Concerning Securities Trading, you are permitted to sell shares of
the Company’s Common Stock on that day, and      •    You are not prohibited
from selling shares of the Company’s Common Stock on that day by a written
agreement between you and the Company or a third party. Section 409A     

This paragraph applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), at the time of your “separation
from service,” as defined in those regulations. If this paragraph applies, then
any units that otherwise would have been settled during the first six months
following your separation from service will instead be settled during the
seventh month following your separation from service, unless the settlement of
those units is exempt from Section 409A of the Code.

Nature of Units     

Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of units, you have no rights other than the
rights of a general creditor of the Company.

No Voting Rights or Dividends     

Your units carry neither voting rights nor rights to cash dividends. You have no
rights as a stockholder of the Company unless and until your units are settled
by issuing shares of the Company’s Common Stock.

Units Nontransferable     

You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.

Withholding Taxes     

No stock certificates or cash will be distributed to you unless you have made
arrangements satisfactory to the Company for the payment of any withholding
taxes that are due as a result of the vesting or settlement of this award. These
arrangements include payment in cash. With the Company’s consent, these
arrangements may also include (a) payment from the proceeds of the sale of
shares through a Company-approved broker,

 

3



--------------------------------------------------------------------------------

        (b) withholding shares of Company stock that otherwise would be issued
to you when the units are settled, (c) surrendering shares that you previously
acquired or (d) withholding cash from other compensation. The fair market value
of withheld shares, determined as of the date when taxes otherwise would have
been withheld in cash, will be applied to the withholding taxes. Restrictions on
Resale         You agree not to sell any shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. Employment at Will         Your award or this Agreement does not
give you the right to be retained by the Company or a subsidiary of the Company
in any capacity. The Company and its subsidiaries reserve the right to terminate
your Service at any time, with or without cause. Adjustments         In the
event of a stock split, a stock dividend or a similar change in Company stock,
the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan. Beneficiary Designation         You may dispose
of your units in a written beneficiary designation. A beneficiary designation
must be filed with the Company on the proper form. It will be recognized only if
it has been received at the Company’s headquarters before your death. If you
file no beneficiary designation or if none of your designated beneficiaries
survives you, then your estate will receive any vested units that you hold at
the time of your death. Effect of Merger         If the Company is a party to a
merger, consolidation or reorganization, then your units will be subject to the
applicable provision of the Plan, provided that any action taken must either
(a) preserve the exemption of your units from Section 409A of the Code or
(b) comply with Section 409A of the Code. Applicable Law         This Agreement
will be interpreted and enforced under the laws of the State of Delaware
(without regard to their choice-of-law provisions).

 

4



--------------------------------------------------------------------------------

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Restricted Stock Unit Award
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5